DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 24-25 are objected to because of the following informalities: 
Claim 24: On Line 1, the Examiner assumes that “An apparatus” should actually be --A test platform--.
Claim 25: On Line 3, the Examiner assumes that “the sealed distal,” should actually be --the sealed distal end,--. 
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 24-27, 29-34, 36-37, and 39-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-8, 10-11, 13-14, and 18-19 of U.S. Patent No. 11,192,112. Although the claims at issue are not identical, they are not patentably distinct from each other because they are describing the same optical test platform for facilitating the optical interrogation of a test sample.  The claim correspondence is as shown below.

Instant application 
17/524,044
US Patent 
11,192,112
24
1+3+6
25
1+2
26
11
27
11
29
4+11
30
8
31
10
32
4+11
33
3+7
34
10+11
36
13+14
37
13+14
39
18+19
40
13+14


Claims 28 and 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6, and 11 of U.S. Patent No. 11,192,112 (Hoffmann) in view of Hoffmann, Jr. et al. (US 10,625,265), hereinafter Hoffmann2.

Claim 28: Hoffmann is silent with respect to the second detector comprising a nephelometric sensor.
 	Hoffmann2, however, in the same field of endeavor of optical testing apparatus, discloses wherein a second detector comprises a nephelometric sensor (Col. 10, Lines 51-57).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hoffmann’s detector to be a nephelometric sensor for the purpose of measuring the concentration of particulates in the fluid sample to determine viability.  

Claim 42: Hoffman is silent with respect to mounts for the first and second optical components. 
 	Hoffmann2, however, in the same field of endeavor of optical testing apparatus, discloses a first mount for a first optical component and a second mount for a second optical component, wherein the first mount is disposed about one of the apertures of a pair of apertures and optically coupled with a cavity via the one of the apertures, wherein the second mount is disposed about the other of the apertures of the pair of apertures at the exterior of a shell and optically coupled with the cavity via the other of the apertures, wherein the first mount is configured to position the first optical component relative a window of a pair of windows disposed across the respective aperture, wherein the second mount is configured to position the second optical component relative a window of the pair of windows disposed across the respective aperture (Col. 2, Lines 17-31).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hoffmann’s test platform with mounts for the optical components for the purpose of adding stability to the platform components in order to reduce the risk of errors from misalignment. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24-27, 29-30, 35, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Mander et al. (US 2014/0233015, disclosed in IDS 22 November 2021), hereinafter Mander, in view of Li et al. (US 2008/0079943, disclosed in IDS 22 November 2021), hereinafter Li.

Claim 24: Mander discloses a test platform (800) (Fig. 8) for facilitating the optical interrogation of a test sample (in cuvette 114), the test platform (800) comprising:
a shell (102b) defining:
 	a cavity for receiving at least a portion of a sample tube (114) [0071]; and
 	a pair of apertures (706/710), wherein each aperture in the pair of apertures (706/710 or 708/710) is configured to optically couple the cavity with an exterior of the shell (102b) [0071].
	Mander does not explicitly disclose a pair of windows each of which is disposed across a respective one of the pair of apertures.
  	Li, however, in the same field of endeavor of optical sample interrogation, disclose an apparatus comprising a window to cover a measurement aperture [0103].
 	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Mander’s pair of apertures with a respective pair of windows for the purpose of preventing contaminants from entering the test platform (Li [0103]).  Since the pair of apertures (706/710 or 708/710) are perpendicular to one another (evident from Fig. 8 of Mander), it therefore follows that the respective pair of windows are also substantially perpendicular to one another.

Claim 25: Mander further discloses wherein the shell (102b) further defines:
a sealed distal end (bottom of shell); and
a proximal end (open top, wherein cuvette 114 is inserted) opposite the sealed distal end, the proximal end defining an opening configured to removably receive the portion of the sample tube (114) therethrough [0071].

Claim 26: Mander further discloses an emitter (634) disposed outside the cavity, the emitter (634) configured to emit electromagnetic radiation through a first window of the pair of windows disposed across a first aperture (706) of the pair of apertures (706/710) and into the cavity [0071].

Claim 27: Mander further discloses a second detector (640) disposed outside the cavity, the second detector (640) configured to receive a portion of the electromagnetic radiation through a third window of the pair of windows disposed across a third aperture (710) of the pair of apertures (708/710) from the cavity [0070].

Claim 29: Mander further discloses wherein the shell (102b) further comprises a second aperture (708), and wherein the test platform (800) further comprises:
a first detector (638) disposed outside the cavity, the first detector (638) configured to receive a portion of the electromagnetic radiation through the second aperture (708) [0070], wherein the first aperture (706) and the second aperture (708) are aligned opposite each other relative to the cavity [0071].
	Mander does not explicitly disclose a second window disposed across the second aperture.
  	Li, however, in the same field of endeavor of optical sample interrogation, disclose an apparatus comprising a window to cover a measurement aperture [0103].
 	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Mander’s second aperture with a respective window for the purpose of preventing contaminants from entering the test platform (Li [0103]).  

Claim 30: Mander further discloses wherein the shell (102b) further comprises a fourth aperture (located at bottom of shell 102b), and wherein the test platform (800) further comprises:
a fourth window (opaque window) disposed across the fourth aperture, wherein the fourth window is defined at a sealed distal end of the shell (102b) and faces a proximal end (at top of shell 102b) opposite the sealed distal end [0071], and
wherein the fourth window is substantially perpendicular to the first window and the third window (evident from Fig. 8 configuration).

Claim 35: Mander further discloses:
a first detector (638) disposed outside the cavity, the first detector (638) optically coupled with a second window of the pair of windows disposed across a second aperture (708) of the pair of apertures (708/710) from the cavity [0070]; and
a second detector (640) disposed outside the cavity, the second detector (640) optically coupled with a third window of the pair of windows disposed across a third aperture (710) of the pair of apertures (708/710) from the cavity [0070].

Claim 42: Mander further a first mount (PCBA 606) for a first optical component (detector 638) and a second mount (PCBA 608) for a second optical component (detector 640), wherein the first mount (606) is disposed about one of the apertures (708) of the pair of apertures (708/710) and optically coupled with the cavity via the one of the apertures (708), wherein the second mount (608) is disposed about the other of the apertures (710) of the pair of apertures (708/710) at the exterior of the shell (102b) and optically coupled with the cavity via the other of the apertures (710), wherein the first mount (606) is configured to position the first optical component (638) relative a window of the pair of windows disposed across the respective aperture (708), wherein the second mount (608) is configured to position the second optical component (640) relative a window of the pair of windows disposed across the respective aperture (710) [0070].

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Mander, in view of Li as applied to claim 25 above, and further in view of German et al. (US 2015/0355208, disclosed in IDS 22 November 2021), hereinafter German.

Claim 39: Mander discloses a spring configured to apply a net force on the sample tube (114) in the instance in which the cavity receives the portion of the sample tube (114) [0052], but is silent with respect to the spring comprising a first leg and a second leg.
 	German, however, although not in the same field of endeavor, is nevertheless concerned with the same problem of accurately characterizing the contents of a sample tube.  German discloses an apparatus comprising a spring (self-centering spring mechanism) with a first leg and a second leg, wherein the first leg and the second leg are configured to apply the force (horizontally) on a sample tube towards a point between the first leg and the second leg [0006].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Mander’s spring to be comprised of first and second legs that apply a force on the sample tube between the two legs for the purpose of repeatably positioning the sample tube so that it is centered (German [0006]).

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Mander, in view of Li and German as applied to claim 39 above, and further in view of Craighead (US 5,867,266, disclosed in IDS 22 November 2021), hereinafter Craighead.

Claim 40: Mander is silent with respect to the shell further comprising at least two alignment ribs.
	Craighead, however, in the same field of endeavor of optical sample analysis, discloses wherein the shell of an optical test platform (100) comprises at least two alignment ribs (128,130) situated along the vertical axis of the optical test platform (Fig. 4, Col. 6, Lines 16-22).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Mander’s shell with at least two alignment ribs for the purpose of ensuring the proper alignment of all the components for sample interrogation (Craighead, Col. 6, Lines 16-22).  Because these alignment ribs are situated along the vertical axis, it is evident that they are located between the sealed distal end and the proximal end.  Furthermore, the alignment ribs, by nature of their function (to align) are configured to engage the sample tube in an instance in which cavity receives the portion of the sample tube, wherein the net force is configured to be applied in a direction that is at least partially towards a point between a first alignment rib and a second alignment rib of the at least two alignment ribs (inherent due to structure).

Allowable Subject Matter
Claims 28, 31-34, and 36-37 would be allowable if rewritten or amended to overcome the double patenting rejections set forth in this Office action.

Claims 38, 41, and 43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to HINA F AYUB whose telephone number is (571)270-3171.  The Examiner can normally be reached on 9am-5pm ET Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hina F Ayub/
Primary Patent Examiner
Art Unit 2896